This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 FRANK J. VIGIL,

 3          Plaintiff-Appellee,

 4 v.                                                                    NO. 35,941

 5 REISHA WHITCHURCH,
 6 FELICIA WHITCHURCH, and
 7 JOSEPH NARVAIZ,

 8          Defendant-Appellants.

 9 APPEAL FROM THE DISTRICT COURT OF SANTA FE COUNTY
10 Raymond Z. Ortiz, District Judge

11 Frank J. Vigil
12 Santa Fe, NM

13 Pro Se Appellee

14   Reisha Whitchurch
15   Felicia Whitchurch
16   Joseph Narvaiz
17   Santa Fe, NM

18 Pro Se Appellants

19                                 MEMORANDUM OPINION

20 GARCIA, Judge.
 1   {1}   Defendants, self-represented litigants, appeal from the district court’s judgment

 2 entered in favor of Plaintiff for amounts due under a residential lease agreement.

 3 Unpersuaded that Defendants demonstrated error, we issued a notice of proposed

 4 summary disposition, proposing to affirm. Defendants have responded with a

 5 memorandum in opposition to our notice. After due consideration, we remain

 6 unpersuaded that Defendants demonstrated error. We affirm.

 7   {2}   On appeal, Defendants listed three issues, but did not supply this Court with a

 8 summary of the facts material to the issues they raised. See Rule 12-208(D)(3), (4)

 9 NMRA. Although we are not obligated to comb the record or speculate about what

10 their arguments might be, we note that the record did not provide us with the

11 necessary information to understand and rule on Defendants’ issues. See Muse v.

12 Muse, 2009-NMCA-003, ¶ 72, 145 N.M. 451, 200 P.3d 104 (“We will not search the

13 record for facts, arguments, and rulings in order to support generalized arguments.”);

14 Headley v. Morgan Mgmt. Corp., 2005-NMCA-045, ¶ 15, 137 N.M. 339, 110 P.3d

15 1076 (“We will not review unclear arguments, or guess at what [a party’s] arguments

16 might be.”); State v. Talley, 1985-NMCA-058, ¶ 23, 103 N.M. 33, 702 P.2d 353

17 (observing that the docketing statement is intended to serve as a fair substitute for the

18 complete record on the summary calendar). We addressed Defendants’ arguments to

19 the best of our ability, explained what information was missing, and warned


                                               2
 1 Defendants that the failure to comply with our notice and our rules would result in

 2 affirmance.

 3   {3}   Defendants’ memorandum in opposition to our notice pursues two issues. [MIO

 4 1-2] The first issue argues that the district court erred by enforcing a judgment in the

 5 amount of $4,170 on Defendants Reisha Whitchurch and Joseph Narvaiz, because that

 6 amount was caused by Felicia Whitchurch’s repeated breaches of the rental lease

 7 agreement. [MIO 1] This issue was not specifically raised in the docketing statement,

 8 but may be related to the second issue listed in Defendants docketing statement.

 9 Regardless, Defendants again fail to provide this Court with all the information

10 necessary for appellate review. In an effort to address the merits of Defendants’

11 contention, however, we observe that it indicates a belief that Felicia Whitchurch, the

12 third tenant on the lease, should be held separately liable for the nonpayment of rent.

13 In the absence of an agreement with Plaintiff to that effect or any authority that would

14 support such a view, generally, cotenants to a lease agreement are jointly liable for

15 rent payments. As our Supreme Court has stated, “[i]n the law of contracts, joint and

16 several liability usually arises when two or more promisors in the same contract

17 promise the same or different performances to the same promisee.” Economy Rentals,

18 Inc. v. Garcia, 1991-NMSC-092, ¶ 44, 112 N.M. 748, 819 P.2d 1306. Based on the

19 foregoing, we hold that Defendants have not demonstrated error in the judgment


                                              3
 1 against them for nonpayment of rent.

 2   {4}    The other issue pursued in response to our notice relates to the imposition of

 3 attorney fees. [MIO 2] Defendants seem to argue that $1,000 in attorney fees are not

 4 owed because Plaintiff’s attorney did not enter an appearance in the magistrate court

 5 proceedings, but instead, Plaintiff’s counsel sat behind Plaintiff. [MIO 2] Defendants

 6 also argue that “$2,500 [a]ttorney fees awarded in the trial court is miscalculated[.]

 7 “Motion For Withdrawal of Counsel” was filed in trial court and granted. Therefore

 8 [D]efendants preserve the following Issue II with the following burdens of proof to

 9 support Issue II.” [MIO 2] This is not a clear and developed argument and contains

10 no information about the arguments and evidence presented by Plaintiff or Defendants

11 or the grounds for the district court’s ruling on these fees. Thus, Defendants have not

12 provided us with sufficient information to demonstrate error. With such omissions, we

13 must presume that Plaintiff established that his attorney performed work that

14 correspond to the attorney fees award outside of the instances vaguely described

15 above. See State v. Aragon, 1999-NMCA-060, ¶ 10, 127 N.M. 393, 981 P.2d 1211;

16 State v. Chamberlain, 1989-NMCA-082, ¶ 11, 109 N.M. 173, 783 P.2d 483.

17   {5}    For the reasons stated in this opinion and in our notice, we affirm the district

18 court.

19   {6}    IT IS SO ORDERED.


                                                4
1                                       ________________________________
2                                       TIMOTHY L. GARCIA, Judge

3 WE CONCUR:


4 _______________________________
5 JAMES J. WECHSLER, Judge


6 _______________________________
7 JONATHAN B. SUTIN Judge




                                    5